Case 1:21-cv-00755-DDD-JPM Document 11 Filed 05/18/21 Page 1of1PagelD#: 67

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
MICHAEL LUCIEN-BEY #502734, CIVIL DOCKET NO. 1:21-CV-00755
Plaintiff SEC P
VERSUS JUDGE DRELL
MARCUS MYERS ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 7), and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. q), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint, and Motion for Preliminary Injunction
contained therein (ECF No. 1), is hereby DENIED and DISMISSED WITH
PREJUDCE under § 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas. we

THUS, DONE AND SIGNED at Alexandria, Louisiana, this SY day of May

2021.

Co SS ee DL

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
